Exihibit 10.57

RESOLUTION FOR ADOPTION BY THE
SENIOR VICE PRESIDENT, CHIEF TALENT OFFICER OF
MEDTRONIC, INC.

Amending the Medtronic, Inc. Capital Accumulation Plan Deferral Program and
Supplemental Executive Retirement Plan

          WHEREAS, Medtronic, Inc. (the “Company”) sponsors the Medtronic, Inc.
Capital Accumulation Plan Deferral Program (the “CAP”) and the Medtronic, Inc.
Supplemental Executive Retirement Plan (the “SERP”), together referred to herein
as the “Plans;” and

          WHEREAS, pursuant to Section 10.1 of the CAP and Section 11.1 of the
SERP the Senior Vice President, Chief Talent Officer of the Company is
authorized to amend each of the Plans on behalf of the Company to the extent
authorized by the Compensation Committee of the Company’s Board of Directors
(the “Committee”); and

          WHEREAS, the Committee has previously authorized the Chief Talent
Officer to amend each of the Plans in any manner that she deems necessary or
desirable, provided that such amendment does not materially increase the cost of
the Plan to the Company; and

          WHEREAS, the Plans are subject to Section 409A of the Internal Revenue
Code (“Section 409A”), which, among other things, places certain restrictions on
the manner in which Plan benefits may be distributed; and

          WHEREAS, Section 409A contains transition rules which permit Plan
participants to enter into elections to change the form and timing of their Plan
distributions, provided that such election is entered into before January 1,
2009, and does not affect benefits that are otherwise payable in 2008; and

          WHEREAS, due to changes in the income tax laws of the state of
Minnesota, the Chief Talent Officer has determined that it is in the Company’s
best interest to allow certain participants in the CAP to enter into one or more
elections to change the form and timing of distribution of certain of their CAP
benefits in accordance with the Section 409A transition rules, and wishes to
amend the Plan to provide for such elections; and

          WHEREAS, the Chief Talent Officer has also determined that it is in
the Company’s best interest to make certain other minor changes in the terms of
the Plans to more clearly comply with the final regulations issued under Section
409A; and

          WHEREAS, the Chief Talent Officer has determined that these amendment
are primarily ministerial and will not materially increase the cost of either
Plan to the Company; and

          WHEREAS, a form of each of the Plans incorporating such changes,
attached hereto, has been submitted to the Chief Talent Officer for her review
and approval, and the Chief Talent Officer find them to be satisfactory.

--------------------------------------------------------------------------------



          NOW, THEREFORE, BE IT RESOLVED, that the revised Plans attached hereto
are hereby approved and adopted by the Company, effective as of the date set
forth below.

Executed this 18th day of December, 2008

 

 

 

/s/ Martha Goldberg Aronson

 

Martha Goldberg Aronson

 

Senior Vice President, Chief Talent Officer


--------------------------------------------------------------------------------